Citation Nr: 0333398	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an affective 
disorder as secondary to the veteran's service-connected 
lumbar disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The record reflects that a rating decision in November 1991 
granted service connection and assigned a noncompensable 
rating for duodenitis, effective from October 8, 1991.  A 
rating decision of August 17, 1992, increased the disability 
evaluation for duodenitis to 10 percent from April 28, 1992, 
and the veteran was so informed by a letter dated August 26, 
1992.  Subsequent rating decisions, however, beginning in 
December 1992, continued to list the current disability 
evaluation for duodenitis as noncompensable from October 8, 
1991, until a rating decision dated December 11, 2001 
assigned a 10 percent rating for "gastroesophageal reflux 
diseases with history of duodenal ulcer", effective from 
June 28, 2000.  This matter is referred to the RO for 
appropriate action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development as well as 
to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must also review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent, such as Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
2.  The RO should obtain the veteran's 
medical treatment records from the VA 
Medical Center in Poplar Bluff, Missouri, 
for the period of July 2000 to the 
present.

3.  The RO should also obtain the 
veteran's medical treatment records from 
the VA Medical Center in St. Louis, 
Missouri, for the period of October 2001 
to the present.

4.  The RO should schedule the veteran for 
a VA examination to determine the current 
diagnosis of any psychiatric disorder 
present (if any) and whether any current 
psychiatric disorder is due to or 
aggravated by a service-connected 
disability.  The examiner should address 
the April 2001 VA examination report that 
concludes the veteran did not meet the 
diagnostic criteria for depression or mood 
disorder, but noted that symptoms of 
depression could be masked by medication.  
The examiner should also address treatment 
records that contain a diagnosis of mood 
disorder secondary to spinal disc 
condition.  The examiner should indicate 
the current diagnosis or diagnoses and, 
for each diagnosis listed, indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that each diagnosed condition is due to or 
aggravated by service-connected 
disability. The claims folder should be 
made available to the examiner.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for an affective 
disorder as secondary to a service-
connected lumbar disability and 
entitlement to a TDIU rating.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits since 
December 2001.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




